            Case 2:20-cv-01828-RAJ-JRC Document 35 Filed 03/29/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      PacSec3 LLC,
                                                              CASE NO. 2:20-cv-01828-RAJ-JRC
11                              Plaintiff,
                                                              ORDER SETTING PATENT CASE
12                v.                                          SCHEDULE
13      F5 Networks,

14                              Defendant.

15

16          The District Court has referred this matter to the undersigned. See Dkt. 28. The parties

17   have filed their joint status report. See Dkt. 32.

18          The Court declines to set a trial date at this time. A trial date and subsequent pretrial

19   deadlines will be set by the assigned District Judge, the Honorable Richard A. Jones, if the case

20   has not been resolved by motion or settlement.

21          Having reviewed the parties’ joint status report, the Court enters the following pretrial

22   deadlines:

23

24


     ORDER SETTING PATENT CASE SCHEDULE - 1
          Case 2:20-cv-01828-RAJ-JRC Document 35 Filed 03/29/21 Page 2 of 4




 1                                 Event                                     Date

 2     Deadline to join additional parties                               April 1, 2021

 3     Plaintiff to serve Preliminary Infringement Contentions and       April 13, 2021
       Disclosure of Asserted Claims
 4
       Defendant to serve Preliminary Non-Infringement and               May 13, 2021
 5     Invalidity Contentions and accompanying Document
       Production
 6
       Parties to exchange Proposed Terms and Claims Elements            June 2, 2021
 7     for Construction

 8     Parties to exchange Preliminary Claim Constructions and            July 2, 2021
       Extrinsic Evidence
 9
       Parties to file Joint Claim Chart and Prehearing Statement       August 16, 2021
10
       Completion of Claim Construction Discovery                       October 5, 2021
11
       Parties to file Opening Claim Construction Briefs               October 11, 2021
12
       Parties to file Responsive Claim Construction Briefs            October 26, 2021
13
       Tutorial (if necessary)                                       To be set by the Court
14
       Claim Construction Hearing                                    To be set by the Court
15
       Reliance on Opinion of Counsel                                 30 days after Claim
16
                                                                      Construction Order
17
       Close of Fact Discovery                                        60 days after Claim
                                                                      Construction Order
18
       Parties to exchange Initial Expert Reports                     90 days after Claim
19
                                                                      Construction Order
20
       Parties to exchange Rebuttal Expert Reports                   120 days after Claim
21                                                                   Construction Order

22     Close of Expert Discovery                                     150 days after Claim
                                                                     Construction Order
23
       Parties to file Case Dispositive and/or Daubert Motions       180 days after Claim
24                                                                   Construction Order


     ORDER SETTING PATENT CASE SCHEDULE - 2
            Case 2:20-cv-01828-RAJ-JRC Document 35 Filed 03/29/21 Page 3 of 4




 1
        Pretrial Conference                                                To be set by the Court
 2
        Trial                                                              To be set by the Court
 3

 4          This order sets firm dates that can be changed only by order of the Court, not by

 5   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 6   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 7   If any of the dates identified in this Order, the Local Civil Rules, and/or Local Patent Rules fall

 8   on a weekend or federal holiday, the act or event shall be performed on the next business day.

 9                            JUDGE JONES’ CHAMBERS PROCEDURES

10          Counsel are directed to review Judge Jones’ Chambers Procedures at

11   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the

12   requirements set forth therein. Failure to do so may result in the imposition of sanctions.

13          Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

14   forms, instruction sheets, and General Orders, can be found on the Court’s website at

15   www.wawd.uscourts.gov.

16                                             DISCOVERY

17          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

18   possible. Counsel shall also cooperate in preparing any pretrial order in the format required by

19   LCR 16.1. The parties shall comply with Judge Jones’ chambers procedures regarding discovery

20   disputes.

21                            ALTERATIONS TO FILING PROCEDURES

22          Counsel are required to electronically file all documents with the Court. Information and

23   procedures for electronic filing can be found on the Western District of Washington’s website at

24


     ORDER SETTING PATENT CASE SCHEDULE - 3
            Case 2:20-cv-01828-RAJ-JRC Document 35 Filed 03/29/21 Page 4 of 4




 1   http://www.wawd.uscourts.gov/attorneys/cmecf. The following alteration to the Filing

 2   Procedures applies in all cases pending before Judge Jones:

 3          1.      Generally, mandatory chambers copies are required for all e-filed motions,

 4   responses, replies, and sur-replies, and all supporting documentation relating to motions,

 5   regardless of page length. However, as noted above, counsel should review Judge Jones’

 6   chambers proceedings regarding courtesy copies during the COVID-19 emergency.

 7          2.      Searchable PDFs: All documents filed electronically must be submitted in PDF

 8   format to permit text searches and to facilitate transmission and retrieval. Before these

 9   documents are electronically filed, the CM/ECF User shall convert the documents to PDF

10   format. These documents may not be scanned.

11                                            SETTLEMENT

12          If this case settles, plaintiff’s counsel shall notify Deputy Clerk Kelly Miller at

13   Kelly_Miller@wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who

14   fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

15   the Court deems appropriate.

16          The Clerk is directed to send copies of this Order to all parties of record.

17          Dated this 29th day of March, 2021.

18

19
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
20

21

22

23

24


     ORDER SETTING PATENT CASE SCHEDULE - 4
